               Case 2:19-cr-00126 Document 27 Filed 08/13/19 Page 1 of 2 PageID #: 76

                                        District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 8/13/2019                                                                 Case Number 2:19-cr-00126
Case Style: USA vs. John Edward Roach II
Type of hearing Plea Hearing
Before the honorable: 2513-Goodwin
Court Reporter Kimberly Kaufman                                                 Courtroom Deputy Robin Clark
Attorney(s) for the Plaintiff or Government Drew Inman


Attorney(s) for the Defendant(s) Mark Plants


Law Clerk Megan Price                                                              Probation Officer Shamika Stockton
                                                           Trial Time




                                                         Non-Trial Time
Plea Hearing



                                                           Court Time
10:10 am to 10:25 am
10:35 am to 11:00 am
Total Court Time: 0 Hours 40 Minutes Non-Trial Time/Uncontested Time

                                                       Courtroom Notes
Scheduled Start 10:00 a.m.
Actual Start 10:10 a.m.

Deft present in person and by counsel.
Deft placed under oath.
Court finds Deft competent to go forward.
Mr. Inman summarizes plea agreement.
Court defers acceptance of plea agreement, but orders original filed.
The deft waives the reading of the Indictment
Deft pleads guilty.
Court reads statute with which Deft is charged.
Deft advised of elements of offense which gov't would have to prove at trial.
Deft gives account of the offense.
End time 10:25 a.m.

Start time 10:35 a.m.
Deft gives account of the offense.
Mr. Inman summarizes gov't evidence against deft.
Court finds sufficient factual basis for deft’s plea.
Deft advised of the penalties which may apply based upon plea
Deft advised of right to plead not guilty, to remain silent, and to stand trial.
Court finds deft’s plea to be voluntary.
Deft executes guilty plea form; same witnessed by counsel and ordered filed.
Court accepts plea and adjudges Deft guilty as to Count One
Sentence set for November 6, 2019 at 11:00 a.m.
Deft remains on bond pending sentencing.
Court recessed at 11:00 a.m.
Case 2:19-cr-00126 Document 27 Filed 08/13/19 Page 2 of 2 PageID #: 77

                   District Judge Daybook Entry
